IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHELLE PARK,                         §
                                       §      No. 566, 2018
      Defendant Below,                 §
      Appellant,                       §      Court Below: Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      Cr. ID Nos. N171001102
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: May 15, 2019
                          Decided:   May 20, 2019
                          Corrected: May 22, 2019

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                     ORDER

      This 20th day of May 2019, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that:

      (1)    The Superior Court’s October 30, 2018 sentence order should be

affirmed on the basis of and for the reasons stated in its sentencing decision

announced in open court on October 30, 2018.

      (2)    The Superior Court did not err when it sentenced Park to five-months

of Level V incarceration, well below the maximum sentence allowed for a third-

offense driving-under–the-influence conviction but two months longer than the State

had recommended.
      (3)    Although the sentencing judge initially indicated that she would follow

the State’s recommendation, subsequent remarks by Park led the court to conclude

that Park did not appreciate the seriousness of the offense. We are in no position to

second-guess the Superior Court’s evaluation of Park’s demeanor and its

interpretation of Park’s statements at her sentencing hearing.

      NOW, THEREFORE, IT IS ORDERED that the Superior Court’s October 30,

2018 sentence order is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                       Justice




                                          2